
	
		I
		111th CONGRESS
		1st Session
		H. R. 2699
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2009
			Ms. Giffords
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve the mental health care benefits available to
		  members of the Armed Forces, to enhance counseling available to family members
		  of members of the Armed Forces, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Armed Forces Behavioral Health Awareness
			 Act.
		2.Eligibility of
			 members of the Armed Forces who serve in Operation Iraqi Freedom or Operation
			 Enduring Freedom for readjustment counseling and services through vet
			 centers
			(a)In
			 GeneralA member of the Armed
			 Forces, including the Reserve components, who is deployed in support of
			 Operation Enduring Freedom or Operation Iraqi Freedom shall be eligible for
			 readjustment counseling and related mental health services under section 1712A
			 of title 38, United States Code, through the centers for readjustment
			 counseling and related mental health services (commonly known as Vet
			 Centers) operated by the Secretary of Veterans Affairs under that
			 section.
			(b)Eligibility
				(1)RegulationsExcept
			 as provided in paragraph (2), the eligibility of a member of the Armed Forces,
			 including the Reserve components, for counseling and services under subsection
			 (a) shall be subject to such regulations as the Secretary of Defense and the
			 Secretary of Veterans Affairs shall jointly prescribe for purposes of this
			 section.
				(2)Duty
			 statusThe duty status of a
			 member may not have an effect on the eligibility of the member to receive
			 counseling and services under subsection (a).
				3.Grants for nonprofit
			 organizations for the provision of emotional support services to family members
			 of members of the Armed Forces
			(a)In
			 generalThe Secretary of
			 Defense shall carry out a program to award grants to nonprofit organizations
			 that provide emotional support services for family members of members of the
			 Armed Forces, including the Reserve components.
			(b)Award of
			 grants
				(1)EligibilityTo
			 be eligible for a grant under the program under this section, a nonprofit
			 organization shall meet such criteria as the Secretary shall establish for
			 purposes of the program.
				(2)ApplicationA
			 nonprofit organization seeking a grant under the program shall submit to the
			 Secretary an application for the grant in such form and manner as the Secretary
			 shall specify for purposes of the program.
				(c)Grants
				(1)AmountThe amount of each grant awarded to a
			 nonprofit organization under the program under this section shall be such
			 amount as the Secretary determines appropriate for purposes of the
			 program.
				(2)DurationThe duration of each grant awarded to a
			 nonprofit organization shall be such period as the Secretary determines
			 appropriate for purposes of the program.
				(d)Use of grant
			 fundsEach nonprofit
			 organization awarded a grant under the program under this section shall use
			 amounts under the grant to provide emotional support services for family
			 members of members of the Armed Forces, including the Reserve components,
			 through certain programs as the Secretary shall specify in the grant.
			(e)FundingAmounts
			 for grants under the program under this section shall be derived from amounts
			 authorized to be appropriated to the Department of Defense for military
			 personnel.
			4.Pilot program to
			 enhance awareness of Post-Traumatic Stress Disorder
			(a)Pilot program
			 requiredThe Secretary of the Army shall carry out a pilot
			 program to enhance awareness of post-traumatic stress disorder among members of
			 the Army. The Secretary shall carry out the pilot program in the following
			 locations:
				(1)Fort Huachuca,
			 Arizona.
				(2)Fort Carson,
			 Colorado.
				(3)Fort Leonard Wood,
			 Missouri.
				(b)Activities
				(1)In
			 generalIn carrying out the pilot program, the Secretary shall
			 implement activities that—
					(A)for a member of the Army who will be
			 deployed in support of a contingency operation, increase the understanding
			 of—
						(i)the neurophysiological effects of stress
			 and trauma associated with combat, including post-traumatic stress disorder;
			 and
						(ii)the
			 means of eliminating or mitigating such effects after returning from
			 combat;
						(B)for a member of the Army deployed in
			 support of a contingency operation, reinforce the information provided under
			 subparagraph (A);
					(C)for a member of the Army who returns from
			 being deployed in support of a contingency operation, assist the member in
			 reintegrating into noncombat life; and
					(D)for the family of a member of the Army
			 covered under this subsection, include training and assistance (including
			 Internet-based training and assistance) at each stage of deployment in order to
			 assist the family and member in recognizing and addressing post-traumatic
			 stress disorder.
					(2)Development of
			 activitiesIn developing activities under this subsection, the
			 Secretary shall consider methods to address stress and trauma used by other
			 appropriate populations, including special operations forces and elite athlete
			 communities.
				(c)DurationThe Secretary shall carry out the pilot
			 program for a period of three years.
			(d)ReportNot later than two years after the date of
			 the enactment of this Act, the Secretary shall submit to Congress a report
			 assessing the pilot program, including the effectiveness of the activities
			 under subsection (b).
			
